     Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
GYM DOOR REPAIRS, INC., et al.                                 :
                                                               :
                                    Plaintiffs,                :     Case No. 15-cv-4244 (JGK) (OTW)
                                                               :
                                                               :
                                                               :
                  -against-                                    :
                                                               :
YOUNG EQUIPMENTS SALES, INC., et al,                           :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X




                  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
                           MOTION FOR SANCTIONS



                                            By:      Katherine Daniels, Esq.
                                                     KATHERINE DANIELS LLC
                                                     Attorneys for Plaintiff Gym Door Repairs, Inc. and
                                                     Safe Path Systems, LLC
                                                     60 June Road, Suite 202
                                                     North Salem, New York 10560
                                                     Tel: (914) 886-8198
                                                     E-mail: KDaniels@katherinedanielsllc.com


                                                     Eric Su, Esq.
                                                     Of Counsel




                                                         i
  Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 2 of 28




                         TABLE OF CONTENTS


INTRODUCTION…………………………………………………………………….…………1

FACTUAL BACKGROUND……………………………………………………………………1

ARGUMENT……………………………………………………………………………………14

 I.   SANCTIONS ARE APPROPRIATE UNDER RULE 37
      AND RULE 11 OF THE FEDERAL RULES OF CIVIL PROCEDURE
      AND THE COURT’S INHERENT POWER TO SANCTION MISCONDUCT…..14

      A. Rule 37 Sanctions………………………………………………………………..14

      B. Rule 11 Sanctions………………………………………………………………..18

      C. Amount of Sanctions……………………………………………………………..22

            a. Rule 37……………………………………………………………...……22

            b. Rule 11…………………………...………………………………………23

CONCLUSION…………………………………………………………………………………..24




                                   ii
       Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 3 of 28




                                                TABLE OF AUTHORITIES


CASES

Design Strategy, Inc. v. Davis, 469 F.3d 284, 296 (2d Cir. 2006) .............................................. 16

Doug’s World Clocks.com Pty. Ltd. V. Princess Int’l, Inc., 323 F.R.D. 167, 176 (S.D.N.Y.

   2017)..................................................................................................................................... 23

In re September 11th Liab. Ins. Coverage Cases, 243 F.R.D. 114, 124 (S.D.N.Y. 2007). . 15,16,19,

   22, 24

Qualcomm, Inc. v. Broadcom Corp., 539 F. Supp. 2d 1214, 1242 (S.D. Cal. 2007). .................. 21

Qualcomm, Inc. v. Broadcomm Corp., 2008 U.S. Dist. LEXIS *911 (S.D. Cal. Jan. 7, 2008),

   vacated, in part, and remanded on other grounds, Qualcomm v. Broadcomm Corp., 2008 U.S.

   Dist. LEXIS 16897 (S.D. Cal. March 5, 2008)................................................................. 20, 23

Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99 (2d Cir. 2002) .................. 15, 16

Rodick v. City of Schenectady, 1 F.3d 1341, 1350 (2d Cir. 1993) ............................................. 19

Storey v. Cello Holdings, LLC, 347 F.3d 370, 387 (2d Cir. 2003) ............................................. 19

Zubulake v. USB Warburg LLC, 229 F.R.D. 422, 432-34 (S.D.N.Y. 2004). ........................ 15, 22


STATUTES

N.Y. General Municipal Law § 119-o ........................................................................................ 5

Ed. Law § 409-f ................................................................................................................ 1, 5, 13


RULES

Fed. R. Civ. P. 11 .................................................................................................................. 1, 22

Fed. R. Civ. P. 11(b) ................................................................................................................. 18

Fed. R. Civ. P 11(b)(1) .............................................................................................................. 18
                                                                      iii
       Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 4 of 28




Fed R. Civ P. 11(b)(4) ............................................................................................................... 19

Fed. R. Civ. P. 11(c).................................................................................................................. 19

Fed R. Civ. P. 11(c)(2) ................................................................................................................ 2

Fed R. Civ. P 26 ........................................................................................................................ 16

Fed. R. Civ. P 26(a)................................................................................................................... 15

Fed. R. Civ. P. 26(a)(5) ............................................................................................................. 14

Fed. R. Civ. P. 26(b)(1) ............................................................................................................. 15

Fed. R. Civ. P. 26(e)(2) ....................................................................................................... 15, 17

Fed. R. Civ. P 37 ..................................................................................................1, 15, 16, 17, 22

Fed. R. Civ. P. 37(b)(2)(A)(i)-(iv). ............................................................................................ 22

Fed. R. Civ. P. 37(c)(1)………………………………………………………………                                                                                 18, 22,
23

Fed. R. Evid. 401 ..................................................................................................................... 16


REGULATIONS

8 N.Y.C.R.R.§155.25(d)(2)…………………………………………………………………….....2

8 N.Y.C.R.R. §155.25(d)(4) ........................................................................................................ 5

8 N.Y.C.R.R. 155.25 ............................................................................................................. 1, 13

8 N.Y.C.R.R. § 155.4. ................................................................................................................. 2




                                                                    iv
     Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 5 of 28




                                        INTRODUCTION

       This memorandum of law is respectfully submitted in support of Plaintiffs’ motion for

sanctions pursuant to Rule 37 and Rule 11 of the Federal Rules of Civil Procedure and the

Court’s inherent power to sanction misconduct. The motion seeks to compensate the Plaintiffs

for the injustice that was done to them as a result of the Defendants’ breach of their discovery

obligations by withholding highly relevant documents and submitting false testimony to the

Court on summary judgment. The motion also seeks to deter future misconduct of a similar

nature. The public interest in a fair adjudication in this case is extremely high because it

involves not only the integrity of the discovery process, but also the integrity of the competitive

bidding process for public school health and safety services and the safety of millions of public

school children.


                                  FACTUAL BACKGROUND

       Following the deaths of two students who were crushed and killed in their school

gymnasiums by electric folding partitions in 1991 and 2001, New York State enacted legislation

requiring the installation of safety devices on all electric partitions in schools. N.Y. Ed. Law

409-f. The Commissioner of Education then issued regulations implementing the legislation. 8

N.Y.C.R.R. § 155.25. The regulations expressly state that the “[s]afety features shall not be

tampered with, overridden or by-passed. All equipment must be maintained in accordance with

the manufacturer’s instructions, including the manufacturer’s recommended service interval, and

records of such maintenance shall be permanently retained at the district or private school.” 8

N.Y.C.R.R. § 155.25(d)(4). The regulations also require staff training in the operation of the

partitions and safety devices. The training must include the penalties for disabling the devices


                                                  1
     Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 6 of 28




and for non-compliance with the regulatory requirements, a discussion of the past accidents and

the potential and possibility of serious injury or death. 8 N.Y.C.R.R. § 155.25(d)(2). Schools

must certify that they have up-to-date records of both safety system maintenance and staff

training each year during their annual fire safety inspections. They are not supposed to receive a

certificate of occupancy from NYSED for the school year until they can do so. 8 N.Y.C.R.R. §

155.4. Due to the health and safety aspects of the electrically operated partition retrofits, safety

devices had to be architecturally specified for a particular location and approved by NYSED

prior to installation. Daniels Decl. Ex. 1. All of these requirements are well known to Defendant

Carl Thurnau because he wrote the regulations when he was Director of Facilities Planning for

the New York State Education Department (“NYSED”). Daniels Decl. Ex. 34.

       Plaintiffs invented and sell the leading safety device (the SAFE PATH System®) used on

electric partitions in New York and across the United States. The SAFE PATH System uses

infra-red sensors to create a barrier along the surface of the partition and in the “pocket area”

where the partition folds into or stacks against the wall when open. The SAFE PATH System is

designed to halt the forward and backward motion of the partition if the sensors detect a person

or object anywhere near the surface of the partition or pocket area. The SAFE PATH System

was patented until October 17, 2011. ECF 91, Ex. 1. The manufacturer’s instructions for

inspection, maintenance and staff training for the SAFE PATH System are protected by

copyrights, which are federally registered. Id., Ex 5. Plaintiffs also developed a staff training

video and webinar, which can be licensed by schools for a nominal annual fee of $750 per year.

Once licensed, the webinar can be viewed by an unlimited number of users each year and it

generates training certificates to help the schools keep track of who has received the state-

mandated staff training for SAFE PATH.


                                                  2
       Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 7 of 28




         Defendant Tri-State Folding Partitions, Inc. and its principal, Peter Mucciolo (hereinafter

“Tri-State”), are in the business of repairing folding partitions and other gymnasium equipment.

Tri-State was briefly authorized by Plaintiffs to provide SAFE PATH installation, inspection,

maintenance and repair services, but its authorization was terminated on March 15, 2011 after it

badly botched an installation job at Orange Ulster BOCES. Daniels Decl. Ex. 2.

         Defendant Qpala Enterprises, Inc. and its principal, James Petriello (a former Tri-State

employee), conduct business under the name Guardian Gym Equipment (referred to collectively

herein as “Guardian”). Guardian sells safety devices for electric partitions known as the

“Guardian Protection System.” Guardian is a direct competitor of Plaintiffs and has never been

authorized or even trained to work on SAFE PATH.

         Both Tri-State and Guardian perform “inspection” and “repair” work on SAFE PATH

without authorization or training. 1 Daniels Decl. Ex. 4 (Mucciolo Dep. 17-20, passim); Daniels

Decl. Ex. 5 (Petriello Dep. 18-20, 24, 38, 43-47, 51-60, 92, 98). To avoid liability for copyright

infringement in this case, Petriello and Muccio testified that they do not perform preventative

maintenance or provide staff training for the SAFE PATH devices they service, even though

preventative maintenance and staff training are expressly required by Commissioner’s

Regulation § 155.25(d)(2) and (4).2 Daniels Decl. Ex. 4 (Mucciolo Dep. 51, 93). Daniels Decl.




1
    Technicians for Tri-State and Guardian have received no training since the early 2000s and,

even then, it was limited to the Guardian Protection System and did not include SAFE PATH.

Daniels Dep. Ex. 4 (Mucciolo Dep. 18-20, 92).
2
    Petriello testified that he has never even seen the maintenance instructions for SAFE PATH,

Petriello Dep. 27-28, 56-57, 92. SAFE PATH preventative maintenance procedures, which are

                                                  3
     Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 8 of 28




Ex. 5 (Petriello Dep. 19, 34). It is doubtful that school districts understand that SAFE PATH

preventative maintenance has not been done. In some cases, Tri-State and Guardian expressly

represent to their customers that they have conducted preventative maintenance on SAFE PATH.

See, e.g., Daniels Decl. Exs. 28, 29.

       Because Guardian and Tri-State don’t have access to SAFE PATH parts, when a sensor,

control box or other component of the safety device fails, they remove it and replace with

sensors, pressure sensitive mats and control boxes for Guardian Protection Systems, which are

neither consistent with the product specifications for SAFE PATH nor approved by NYSED for

use in SAFE PATH locations. Daniels Decl. Ex. 5 (Petriello Dep. 36-37). According to Mario

Ramotar of Total Gym, this practice is widespread: “All these districts, you know, a lot of the

Safe Paths have been taken out and [are] being replaced with other system[s]. You know,

there’s – there are some that looks like Safe Path, but it’s not Safe Path. You know, you can go

and look at it, oh, that’s Safe Path. Oh, there’s an instance, I can’t remember which school, it



protected by copyright, go far beyond a simple “inspection” or “test” of the device to make sure

it is working. For example, preventative maintenance involves removing the existing security

seal on the control panel, accessing and checking the wiring and voltage, performing an AMP

test on the power output terminals, checking the power draw, testing the anti-masking function of

all PIR sensors that incorporate that feature and providing a new security seal and security

number of the control panel. Daniels Decl. Ex. 6. The security seal helps ensure that the control

panel has not been tampered with between maintenance visits. SAFE PATH preventative

maintenance also involves checking the state-mandated signage and making sure that the school

has access to and is using the staff training materials. Id.


                                                  4
       Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 9 of 28




even said Safe Path on the panel. I opened the panel, it’s a complete – the inside is completely

different.” Daniels Decl. Ex. 7 (Ramotar Dep. at 62-63 (emphasis added)). It is unlikely that

school district officials are made aware that their SAFE PATH Systems are being jerry-rigged in

this fashion. Tampering with safety devices is expressly prohibited by Ed. Law § 409-f; 8

N.Y.C.R.R. §155.25(d)(4) (“[s]afety features shall not be tampered with, overridden or by-

passed”). Even Mario Ramotar of Defendant Total Gym (and a former employee of Plaintiffs)

testified that he finds this practice to be unacceptable. Id. at 134.

         Although Guardian denied it and withheld evidence so it could win summary judgment,

Tri-State and Guardian frequently “inspect” and “repair” SAFE PATH safety devices under a

cooperative bid administered by Clarkstown Central School District3 and Educational Data

Services (herein after “EDS Bid #17), which covers maintenance and repair work on electric

partitions but does not include safety devices.4 Daniels Decl. Ex. 15-17. As explained in more




3
    In 2003, Stephen Cole observed that Tri-State and Guardian had installed non-compliant

Guardian Protection Systems in Clarkstown Central School District. Cole reported this to Carl

Thurnau at NYSED and recommended that NYSED compliance specialists investigate. Daniels

Decl. Ex. 3. To Cole’s knowledge, the matter was never corrected. However, in the course of

discovery in this case, it became clear that Thurnau personally approved the devices for

installation in Clarkstown. See, e.g., Daniels Decl. Ex. 38. It is probably no mistake that

Clarkstown now administers EDS Bid #17.
4
    Under § 119-o of the N.Y. General Municipal Law, school districts and BOCES have the

power to enter into agreements to purchase goods and services collectively through “cooperative

bids.”

                                                   5
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 10 of 28




detail below, EDS Bid #17 is one of several cooperative bids used by the Defendants and the

school officials conspiring with them to keep Plaintiffs out of the schools by cutting them out of

the competitive bidding process for SAFE PATH maintenance and repair work.

       On June 1, 2015, Plaintiffs brought this action against the Defendants alleging patent

infringement, copyright infringement and tortious interference with Plaintiffs’ business

relationships with the schools in which SAFE PATH Systems were installed. ECF 1. The

Plaintiffs amended their complaint on July 27, 2016 to add a count for civil conspiracy. ECF 91.

A key allegation in Plaintiffs’ amended complaint was that the Defendants were conspiring to

use cooperative bids, including EDS Bid #17, to engage in unfair competition and interfere with

Plaintiffs’ ability to compete fairly in the market to maintain and repair its SAFE PATH

Systems. ECF 91 ¶¶ 57, 59, 61, 80, 81, 99-106, 118, 130, 175, 198, 199. The Defendants were

also promoting the “Latest New trend for Gym Partition Safety Devices – It’s called take them

‘Down and Out Safety Systems’!” and conspiring with districts to remove the partitions with

SAFE PATH devices and replace them with walk-draw curtains using cooperative bids that

cover installation of curtains but not removal of the partitions or safety devices. Daniels Decl.

Ex. 26. This too was intended to keep Plaintiffs out of the schools where they could observe the

non-compliance.

       On July 27, 2016, Plaintiff filed a motion for a temporary restraining order seeking to

preliminarily enjoin the Defendants from misusing EDS Bid #17 during the pendency of the

case. ECF 178, 180-185. EDS Bid #17 covers “maintenance and repair work in various trades

on a time and materials basis.” It includes the maintenance and repair of electric partitions, but,

as the bid specifications dated January 14, 2016 clearly state, “[t]his bid package for Folding

Door and Replacement does not include the installation or repair/maintenance of electronic


                                                 6
       Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 11 of 28




monitoring devices (electric eye) and the installation or repair/maintenance of these devices

are to be considered as outside the scope of this bid. Service or installation for such devices

are the responsibility of the district and not covered in this bid.” Daniels Decl. Ex. 8 pg. 4.

This fact was reinforced in a Declaration dated August 2, 2016 submitted in this action by Alan

Wohl, the President of EDS, in connection with EDS’s dismissal from this case. Daniels Decl.

Ex. 9 ¶ 5 (“Ed-Data EDS bid packages for Maintenance and Repair Work in Various Trades

on a Time and Material basis (T and M bids) does not include installation, inspection

maintenance, repair, or staff training for SAFE PATH® or other electronic motion sensor

devices”). As part of the settlement agreement, EDS also sent letters to participating districts in

July 2016 reminding them of this. Daniels Decl. Ex. 10.

          Although there was never any genuine dispute as to whether EDS Bid 17 covers safety

devices, the Defendants and their counsel led the Court to believe that there was.5 For years, the

Defendants and the school facilities personnel conspiring with them (including Defendant Carl

Thurnau, former Director of Facilities Planning for the NYSED and currently Director of

Facilities for New Rochelle City School District) have purposefully caused their school districts

to believe that SAFE PATH inspection, maintenance and repair can lawfully be done under EDS

Bid #17 when that has never been the case. This manufactured confusion has enabled non-

compliant schools to avoid having to obtain legitimate bids or quotes for SAFE PATH

inspection, maintenance and repair. They simply lump these services in with maintenance and




5
    On August 1, 2016 and September 9, 2016, the Court denied Plaintiffs motion for a temporary

restraining order and preliminary injunction citing the alleged confusion as to the scope of the

bid. ECF 213.

                                                 7
      Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 12 of 28




repairs of the partitions. It’s a dirty trick and, unfortunately, an extremely effective one. The

majority of school districts in New York participate in EDS Bid #17. Daniels Decl. Ex. 11. Tri-

State, Guardian, Total Gym and Young Equipment Sales have monopolized EDS Bid #17 since

at least 2011. Daniels Decl. Ex. 12. Plaintiffs have lost most of their SAFE PATH and partition

repair business as a result of the fraudulent activity surrounding EDS Bid #17 and other

cooperative bids that are being misused in a similar fashion to keep Plaintiffs out of the schools.

         After the close of discovery, the Defendants moved for summary judgment. The

lynchpin of their argument was the claim that Plaintiffs had no evidence of the alleged

conspiracy to use bids like EDS Bid #17 to harm their business. Plaintiffs had complained to the

Court several times during discovery that the Defendants were withholding purchase orders,

invoices and other communications responsive to their document demands.6 Plaintiffs were

reasonably certain that relevant purchase orders and invoices were missing because when they

call their SAFE PATH customers to schedule annual preventative maintenance, they are often

told that one of the Defendants has already done it. Guardian produced a few invoices for SAFE

PATH inspection and repair, but withheld the corresponding purchase orders and correspondence




6
    Plaintiffs’ First Set of Document Requests demanding, among other things, that Guardian and

Tri-State produce “[a]ll communications with and documents that refer or relate to Carl T.

Thurnau”; “[a]ll documents related to and communications with or concerning Educational Data

Systems, Inc. . . or EDS Bid No. 17”; and all price quotes, purchase orders, invoices and

certified payroll records for the “installation, inspection, maintenance, repair of and staff training

for folding partitions and/or safety systems” Daniels Decl. Ex. 13 (Plaintiffs’ First Set of

Document Requests, Nos. 5, 16, 29-31).

                                                  8
      Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 13 of 28




showing that EDS Bid #17 was used. Magistrate Judge Peck, who was managing discovery,

admonished the Defendants for failing to cooperate with Plaintiffs in discovery and failing to

search their clients records and produce documents in a timely fashion. See, e.g., ECF 779 Ex. P

(Aug. 3, 3017 Tr. 27, 34-38), ECF 779 Ex. S (Sept. 19, 2017 Tr. 49); Daniels Decl. Ex. 14 (July

28, 2017 Tr. 18-22)). On September 19, 2017, counsel for Tri-State and Guardian represented

to Judge Peck that all responsive documents had been produced and where they had not been

produced they did not exist. ECF 779, Ex. S at 49.

          In response to questions posed by counsel for Thurnau and ESBOCES, Petriello

specifically denied in his deposition that Guardian has ever performed SAFE PATH work under

EDS Bid #17 and testified that he was unaware that Defendant Carl Thurnau had any knowledge

regarding the misuse of EDS Bid #17. Daniels Decl. Ex. 5 (Petriello Dep. 111-12, 126-28,

133). On September 19, 2018, the Court granted the Defendants’ motions for summary

judgment, but has not yet entered judgment in the case. ECF 685.

          On or about April 29, 2019, Plaintiffs received copies of purchase orders, invoices and

correspondence obtained from New Rochelle City School District in response to a Freedom of

Information Law (“FOIL”) request sent to the district ten months earlier on June 1, 2018.7




7
    FOIL requests sent to other districts at around the same time reveal that Tri-State also withheld

invoices and purchase orders evidencing its use of EDS Bid. #17 to replace SAFE PATH control

panels and sensors in Lindenhurst and to “perform preventative maintenance” on SAFE PATH in

Oppenheim Ephratah St. Johnsville (“OESJ”). Daniels Decl. Exs. 28 and 29. In OESJ, Tri-State

contracted with the district specifically to “performing preventative maintenance” on the districts

safety systems (both SAFE PATH). Mucciolo testified in his deposition, under oath, that Tri-

                                                   9
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 14 of 28




Daniels Decl. Ex. 31. These documents, which were never produced in discovery, show that

New Rochelle and Guardian used EDS Bid #17 to perform SAFE PATH “inspection” and

“repair” services on New Rochelle’s twelve SAFE PATH Systems in 2016, 2017 and 2018.

Daniels Decl. Ex. 20, 21, 22, 23. The documents demonstrate that Defendant Carl Thurnau --

who Petriello testified hired Guardian to inspect and repair the safety devices, Daniels Decl. Ex 5

(Petriello Dep 75) -- was not only aware of that EDS Bid #17 was used by the district to do this

work but personally signed off on it. Daniels Decl. Ex. 20 pgs. 5-7, 9, Ex. 20.

        As parties to this litigation, both Thurnau and Petriello knew that EDS Bid #17 does not

cover anything to do with safety devices. They also knew that New Rochelle had received the

letter from EDS in July of 2016 reminding the district of this fact. Daniels Decl. Ex. 10

(“Specifically, Bid Package #17 Folding Door Repair and Replacement does not and has never

included the installation, inspection, maintenance, repair or staff training for SAFE PATH®

or any other electronic motion sensor devices.”) (emphasis added). The withheld documents

show that on October 10, 2017, Petriello even acknowledged to district officials that EDS Bid

#17 does not cover “safety device inspections.” Daniels Decl. Ex. 21 pg. 4-6. However, he did

so to defend the higher price he was charging the district for the inspections, not to end the

practice of misusing the bid. This information was passed on to Carl Thurnau, id. pg. 5, by a

district employee but it did not stop Thurnau from approving Guardian’s invoices. Nor did it

stop New Rochelle and Guardian from using ESD Bid #17 again a few months later and the




State does not perform preventative maintenance at all. Daniels Decl. Ex. 4 (Mucciolo Dep. 51,

93). Since both representations cannot be true, Mucciolo either submitted false testimony to the

Court or lied to the school district.

                                                 10
      Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 15 of 28




following year for SAFE PATH “repairs.” Daniels Decl. Exs. 22, 23. Petriello and Thurnau

both know that safety device repairs are not covered by EDS Bid #17 either. These documents

were obviously responsive to Plaintiffs’ demands and clearly relevant because they support

Plaintiffs claim that the Defendants are conspiring to use cooperative bids to circumvent to

normal bidding process for SAFE PATH preventative maintenance and repair.8

         New Rochelle could not provide any records showing that preventative maintenance or

staff training have ever been done for its SAFE PATH Systems. Daniels Decl. Ex. 19 pg. 6.

This is not surprising since Petriello testified that Guardian does not do preventative maintenance

or staff training for SAFE PATH. Daniels Decl. Ex. 5 (Petriello Dep. 19, 34). However,

without records of annual preventative maintenance and staff training, which the district is

required by law to permanently maintain under 8 N.Y.C.R.R. 155.25(d)(2) and (4), New

Rochelle should not have been able to pass its annual fire safety inspections and should not have

received its certificates of occupancy from NYSED in any of the delinquent years.9 Carl

Thurnau knows this from his time at NYSED. See, Daniels Decl. Ex. 32 (email exchange

between Carl Thurnau and John Shea, Chief Executive Officer for Facilities for the New York

City Department of Education: “The regulations require maintenance, which would be




8
    Also, withheld from the production was email correspondence from James Petriello to Lori

Swink of New Rochelle asking her to forward a picture of a by-passed key switch to Carl

Thurnau. Daniels Decl. Ex. 24. This too was responsive to Plaintiffs’ demands. Daniels Decl.

Ex. 13, No. 5.
9
    According to press reports, New Rochelle opened without a valid certificate of occupancy in

the fall of 2016 due to numerous safety violations. Daniels Decl. Ex. 27.

                                                 11
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 16 of 28




considered more than a pass/fail safety test”). In fact, Turnau wrote the regulations requiring it.

Daniels Decl. Ex. 34. Thurnau’s solution to New Rochelle’s predicament: In 2018, New

Rochelle hired Young Equipment Solutions (also known as Young Equipment Sales) to rip out at

least nine of the district’s folding partitions and SAFE PATH devices and replace them with

Spaulding walk-draw curtains, which do not require safety devices. This was done at great

expense to the district using an EDS bid that covers installation of the curtains but not removal of

the partitions. Daniels Decl. Ex. 25. Thurnau initially told New Rochelle’s FOIL records officer

that Young did the partition removals on a BOCES cooperative bid. After Plaintiffs pointed out

that there is no such bid, his story switched to another cooperative bid administered by EDS,

which also does not cover partition removals. Id. pg. 1. Partition removal is a “trend” being

promoted by the Defendants to school districts across the state. It too is part of the coordinated

effort by the Defendants and non-compliant school districts to get rid of SAFE PATH Systems

so that non-compliance can remain hidden from the Plaintiffs and the public. Daniels Decl. Ex.

26 (“Check out the Latest New trend for Gym Partition Safety Devices – It’s called take them

“Down and Out Safety Systems”!).

       Removing the partitions in New Rochelle was costly and has not been popular with users

of the gymnasiums who find the walk-draw curtains to be inadequate. Daniels Decl. Ex. 28. The

same thing is happening in districts across the state. Absent the conspiracy to keep them out,

Plaintiffs could have restored New Rochelle’s jerry-rigged SAFE PATH devices to their original

NYSED-approved condition. Plaintiffs also could have provided the requisite documentation for

preventative maintenance and staff training for a small fraction of the cost of removing the

partitions. Preventative maintenance costs between $299 and $600 annually, depending on the

location and site conditions. Daniels Decl. Ex. 31 (Decl. Kathleen Cole). Repairs, when


                                                12
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 17 of 28




required, tend to average around $2,000. Id. State-mandated staff training could have been

provided district wide via Plaintiffs’ webinar (the content of which was approved for use by Carl

Thurnau when he was at NYSED) for a modest annual fee of $750. Id.

       Of course, if Plaintiffs had been allowed into New Rochelle to maintain and repair the

safety devices, they would have observed that New Rochelle was in violation of the regulations

and continued to be in violation of the regulations under Thurnau’s watch. They also would

have seen that Guardian had been jerry-rigging the district’s SAFE PATH devices with pressure

sensitive mats and other Guardian parts that are not compatible with SAFE PATH’s product

specifications and have never been approved by NYSED for use in those locations. Petriello

and Thurnau could not let that happen.

       Carl Thurnau knows that New Rochelle is not alone and that there is systemic non-

compliance with Ed. Law 409-f and 8 N.Y.C.R.R. 155.25 throughout New York State. He also

knows that Guardian has been installing non-compliant safety systems since at least 2003.

Daniels Decl. Ex. 3. In 2009, Thurnau caused the Commissioner of Education to assure the

legislature that NYSED was monitoring the situation and that New York City was in “full

compliance” with the law when that simply was not true. Daniels Decl. Ex. 35. Maintaining this

fiction is why it is so important to Thurnau, who is now Co-Chair of the New York State School

Facilities Management Institute, a state-wide organization for training school facilities

professionals, and the other politically powerful facilities professionals in New York State,

including Fred Koelbel (Plant Facilities Administrator and Director of Transportation for Port

Jefferson School District and State Director of the New York State School Facilities

Association), John Shea (Chief Executive Officer for Facilities, NYCDOE) and Keith Anderson




                                                13
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 18 of 28




(Director of Facilities for Eastern Suffolk BOCES), to keep Plaintiffs -- and their special

expertise on this subject -- out of the schools.

        The documents obtained from New Rochelle were clearly within the control of Guardian

and Thurnau. They were intentionally withheld from production during discovery and then

withheld by New Rochelle for ten months – until after the Court issued its ruling granting

summary judgment. These documents are highly relevant and support Plaintiffs allegations of a

conspiracy to use cooperative bids to keep Plaintiffs out of the schools and eventually to drive

them out of business altogether. They illustrate how the conspiracy works and, at a minimum,

raise material issues of fact as to Plaintiffs’ claims. To win on summary judgment, Thurnau

testified, under penalty of perjury, that he “never took action to harm plaintiffs”, “never

conspired with anyone to harm plaintiffs”, and attested that “[t]here is no factual basis for the

claims against me.” ECF 513 ¶¶ 82, 85, 88. Petriello and Mucciolo both flatly denied that they

“part of any conspiracy against Plaintiffs.” ECF 536, Exs. M ¶ 3 and N ¶ 3. The documents

withheld from production indicate otherwise.

        For all of the reasons set forth below, Guardian and Thurnau and their counsel should be

sanctioned for their misconduct in withholding these records and submitting false testimony to

the Court.


                                           ARGUMENT

   I.        SANCTIONS ARE APPROPRIATE UNDER RULE 37 AND RULE 11

             a. Rule 37 Sanctions

        Rule 26 of the Federal Rules of Civil Procedure provides that “[p]arties may obtain

discovery by . . . deposition upon oral examination or written questions; written interrogatories;

production of documents or things” and by other methods. Fed. R. Civ. P. 26(a)(5). The scope

                                                   14
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 19 of 28




of discovery authorized by Rule 26(a) includes ‘any matter, not privileged, that is relevant to the

claim or defense of any party, including the existence, description, nature, custody, condition and

location of any books, documents or other tangible things and the identity and location of

persons having knowledge of any discoverable matter.’ Fed. R. Civ. P. 26(b)(1).” In re

September 11th Liab. Ins. Coverage Cases, 243 F.R.D. 114, 124 (S.D.N.Y. 2007).

       “The duty to disclose that arises under Rule 26 does not terminate after the first

responsive answer or production, but is a continuing obligation. See Zubulake v. USB Warburg

LLC, 229 F.R.D. 422, 432-34 (S.D.N.Y. 2004). . . In particular, ‘[a] party is under a duty

seasonably to amend a prior response to an interrogatory, request for production, or request for

admission if the party learns that the response is in some material respect incomplete or incorrect

and if the additional or corrective information has not otherwise been made known to the other

parties during the discovery process or in writing.’ Fed. R. Civ. P. 26(e)(2).” In re September

11th Liab. Ins. Coverage Cases, 243 F.R.D. at 124.

       Because discovery is run largely by attorneys, “the court and the judicial process

depend upon honesty and fair dealing among attorneys. Thus the court may impose appropriate

sanctions on a party that, without substantial justification, fails to disclose information required

by Rule 26(a) or 26(e)(2). See Fed. R. Civ. P. 37(c)(1). A failure to disclose under Rule 37

encompasses both the destruction of evidence, or spoliation, and untimely production of

documents and information required to be produced. See Residential Funding Corp. v.

DeGeorge Fin. Corp., 306 F.3d 99 (2d Cir. 2002). The moving party bears the burden of

showing that its adversary failed timely to disclose information required by Rule 26. To meet

this burden the moving party must establish ‘(1) that the party having control over the evidence

had an obligation to timely produce it; (2) that the party that failed to timely produce the


                                                 15
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 20 of 28




evidence had ‘a culpable state of mind’; and (3) that the missing evidence is ‘relevant’ to the

party’s claim or defense.” Residential Funding, 306 F.3d at 107 . . .” In re September 11th Liab.

Ins. Coverage Cases, 243 F.R.D. at 124-25 (emphasis added).

       “To satisfy the first element of this test, the moving party must show that the respondent

breached its obligations, either as set forth in Rule 26, Fed. R. Civ. P., or as provided in court

orders regulating discovery. The ‘culpable state of mind’ element is satisfied by a showing that

‘a party has breached a discovery obligation . . . through bad faith or gross negligence [or]

ordinary negligence.’ Residential Funding, 306 F.3d at 113; Design Strategy, Inc. v. Davis, 469

F.3d 284, 296 (2d Cir. 2006) . . . With respect to the third element, a finding that a party

breached its discovery obligations in bad faith is sufficient to establish the relevance of untimely

produced or destroyed evidence as a matter of law; a finding that a party breached its obligations

through gross negligence is ‘frequently’ sufficient. Where the breach of discovery obligations

was merely negligent, the term ‘relevant’ in the context of Rule 37 ‘means something more than

sufficiently probative to satisfy Rule 401 of the Federal Rules of Evidence’ . . . The standard of

relevance also differs as between evidence that was destroyed and evidence that was untimely

produced. . . But where, as here, much of the evidence at issue was not destroyed by untimely

produced, an assessment of the relevance is possible. In such cases, the negligent party should

sustain liability for breaching its discovery obligations where such breach causes injury, but the

moving party should not obtain a windfall for uncovering evidence that would have made little

difference.” In re September 11th Liab. Ins. Coverage Cases, 243 F.R.D. at 125.

       Applying these principles here, counsel for Tri-State and Guardian clearly had a duty

under Rule 26 to produce all price quotes, purchase order, invoices, etc. for the “installation,

inspection, maintenance, repair of and staff training for folding partitions and/or safety systems.”


                                                 16
     Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 21 of 28




They also had a duty to produce “[a]ll documents related to and communications with or

concerning . . . EDS Bid #17.” And, they had a duty to produce “[a]ll communications with and

documents that refer or relate to Carl T. Thurnau.” Likewise, Thurnau had an obligation to

produce “[a]ll documents related to and communications with or concerning . . . EDS Bid No.

17.”. Daniels Decl. Ex. 36. All parties had a duty to supplement their production and correct the

errors in their testimony as soon as additional responsive documents became available. Fed. R.

Civ. P. 26(e)(2). The price quotes, purchase orders, invoices and correspondence obtained from

New Rochelle pursuant to Plaintiffs’ FOIL request were clearly within Guardian and Thurnau’s

control and yet they never produced them. Accordingly, the first element of the Rule 37 analysis

is satisfied.

        With respect to the second element, a culpable state of mind, Petriello and Thurnau were

well aware of the existence of these records and their relevance to Plaintiffs’ case. And, it is

simply not credible that counsel for Thurnau and Guardian did not know about the existence

documents, especially after counsel for Plaintiffs specifically inquired about them during

Petriello’s deposition. It is more likely that the Defendants’ purposefully withheld them or

deliberately ignored their duty to search the records in order to win summary judgment. The

Defendants’ culpable state of mind is further evidenced by the fact that New Rochelle delayed

for ten months – until well after the Court had granted summary judgment – to fully respond to

Plaintiffs’ FOIL request. Daniels Decl. Ex. 19. Even then Thurnau sought to muddy the waters

by telling district officials responding to the FOIL request that the bid used to remove the

partitions was administered by ESBOCES when there is no such bid. Daniels Decl. Ex. 25. The

Defendants were bound and determined to prevail on summary judgment and it was, therefore,

important that this evidence remain hidden from Plaintiffs and the Court.


                                                 17
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 22 of 28




       With respect to the third element, relevance to Plaintiffs’ case, there can be no doubt that

the documents from New Rochelle were highly relevant to Plaintiffs’ case. They provide

probative evidence of the conspiracy to use cooperative bids to cut Plaintiffs out of the

competitive bidding process and they establish Thurnau’s direct role in the conspiracy. At a

minimum, they raise triable issues of fact that would have precluded summary judgment.

       In sum, Plaintiffs have satisfied the three part test for determining that sanctions under

Rule 37 are appropriate. Accordingly, sanctions should be imposed in the amount set forth

below, jointly and severally on Guardian and Thurnau or as the Court may otherwise deem

appropriate under the circumstances. Doug’s World Clocks.com Pty. Ltd. V. Princess Int’l, Inc.,

323 F.R.D. 167, 176 (S.D.N.Y. 2017).



           b. Rule 11 Sanctions

       “Rule 11 of the Federal Rules of Civil Procedure governs the conduct of attorneys in

connection with their representations to the court, whether by signing, filing, submitting, or later

advocating a pleading, written motion, or other paper. Fed. R. Civ. P. 11(b). Rule 11 provides

that an attorney shall not make any representation to the court for any improper purpose, such as

to harass or cause unnecessary delay or needless increase in the cost of litigation. Fed. R. Civ. P

11(b)(1); that an attorney shall not assert claims, defenses, or other legal contentions unless

warranted by existing law or by a non-frivolous argument for the extension, modification, or

reversal of existing law or the establishment of new law, Fed. R. Civ. P. 11(b)(2); that an

attorney shall not make allegations and other factual contentions without evidentiary support

unless, if specifically so identified, such contentions are likely to have evidentiary support after a

reasonable opportunity for further investigation or discovery, Fed. R. Civ. P. 11(b)(3); and


                                                 18
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 23 of 28




similarly, that an attorney shall not deny factual contentions unless the evidence warrants such

denials or unless, if specifically so identified, such denials are based on a lack of information or

belief, Fed R. Civ P. 11(b)(4).” In re September 11th Liab. Ins. Coverage Cases, 243 F.R.D. at

123-24.

       “By signing, filing, or otherwise representing to the Court that something is or is not so,

the attorney certifies that he has complied with each of the foregoing obligations to the best of

his knowledge, information, and belief, formed after an inquiry reasonable under the

circumstances. If, after notice and an opportunity to respond, the court determines that an

attorney has not complied with his obligations set forth in Rule 11(b), it may impose an

appropriate sanction on the attorney, law firm, or party that violated or is responsible for the

violation. Fed. R. Civ. P. 11(c).” In re September 11th Liab. Ins. Coverage Cases, 243 F.R.D. at

124.

       “‘The standard for triggering the award of fees under Rule 11 is objective

unreasonableness, and is not based on the subjective beliefs of the person making the statement.’

Storey v. Cello Holdings, LLC, 347 F.3d 370, 387 (2d Cir. 2003) (citations omitted). ‘With

regard to factual contentions, sanctions may not be imposed unless a particular allegation is

utterly lacking in support.’ Id. at 388 (citations omitted). With regard to legal contentions,

sanctions may not be imposed unless a particular contention is ‘patently contrary to existing law,

especially as it existed at the time the papers were signed.’ Id. at 391; see also Rodick v. City of

Schenectady, 1 F.3d 1341, 1350 (2d Cir. 1993).” In re September 11th Liab. Ins. Coverage Cases,

243 F.R.D. at 124.

   Counsel for Guardian and Thurnau violated Rule 11 by withholding highly relevant

documents regarding the misuse of cooperative bids for SAFE PATH work by their clients in


                                                 19
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 24 of 28




New Rochelle. Tri-State did the same in Lindenhurst and OESJ. Daniels Ex. 29, 30. As in

Qualcomm, it is simply not credible that counsel for Thurnau and Guardian did not know about

the existence these documents following Petriello’s deposition. If they didn’t have actual

knowledge of the existence of the purchase orders, they deliberately ignored the likelihood that

documents responsive to Plaintiffs’ demands were located in New Rochelle and in other

locations were Guardian performed “inspection and repair” services on SAFE PATH Systems.

As mentioned previously, the purchase orders cited EDS Bid No. 17 and other documents

obtained from New Rochelle raise issues of material fact and should have precluded the

Defendants from moving for summary judgment on the unfair competition, tortious interference

and conspiracy claims in this case. Counsel for Guardian and Thurnau compounded the Rule 11

violation by allowing their clients to submit false testimony to the Court about the misuse of

EDS Bid #17.

   Even though New Rochelle is not a party, counsel for Thurnau was aware from Petriello’s

deposition testimony that Thurnau personally hired Guardian to provide SAFE PATH services in

New Rochelle. Daniels Decl. Ex. 5 at 75. The documents were clearly in Thurnau’s control and

Thurnau and his counsel had an obligation to ensure that these records were searched and

produced. There can be no doubt that counsel for Guardian had a duty to search for and produce

these records. Judge Peck reminded the parties on several occasions that it is not enough for a

lawyer to simply ask for assurances from a client as to whether an exhaustive search for

responsive documents has been made. Counsel must go to the location where the information is

actually maintained and search the records themselves. Qualcomm, Inc. v. Broadcom Corp.,

drove this point home for the entire legal community in 2008. In that case, the court ordered

Qualcomm to reimburse Broadcomm for all of its costs and attorneys’ fees ($8.5 million) for


                                                20
       Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 25 of 28




withholding relevant emails from discovery in order to win the case. Qualcomm, Inc. v.

Broadcomm Corp., 2008 U.S. Dist. LEXIS *911 (S.D. Cal. Jan. 7, 2008), vacated, in part, and

remanded on other grounds, Qualcomm v. Broadcomm Corp., 2008 U.S. Dist. LEXIS 16897

(S.D. Cal. March 5, 2008). The court found that Qualcomm and its attorneys engaged in

“aggravated litigation abuse” and the “calculated orchestration of a deliberate plan to conceal

evidence” by failing to produce responsive documents. Qualcomm, Inc. v. Broadcom Corp., 539

F. Supp. 2d 1214, 1242 (S.D. Cal. 2007). The same is true here. Guardian, Thurnau and their

counsel engaged in a calculated, orchestrated and deliberate effort to conceal evidence of their

conduct so they could win summary judgment. 10




10
     Plaintiffs also take this opportunity to remind the Court that, as part of their joint defense, the

Defendants also submitted a report prepared by Jeffrey D. Zwirn, a burglar and fire alarm system

expert, that purported to be an analysis of two SAFE PATH Systems located in two Manhattan

schools. ECF 520. The report, which was prepared at the request of the New York State

Attorney General’s Office, counsel for Carl Thurnau, was in fact an analysis of two safety

devices that were not SAFE PATH installations. The Defendants sought to hide this fact (and

the identities of the NYCDOE employees involved in selecting the sites) by withholding the

photographs and videos taken on the locations by Zwirn during the course of preparing his

report. Plaintiffs learned about the photographs and videos during Zwirn’s deposition and

demanded their production. The Attorney General’s Office refused to comply and Plaintiffs

were forced to asked the Court to compel production, which it did on February 13, 2018. ECF

556. The photographs and video confirm that the safety devices analyzed by Jeffrey Zwirn were

not SAFE PATH. They were non-compliant safety systems installed by someone else. The

                                                    21
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 26 of 28




   It was objectively unreasonable for counsel for Guardian and Thurnau to fail to produce the

records from New Rochelle and then argue to the Court that Plaintiffs lacked any evidence to

support its claims. Therefore, sanctions under Rule 11 are also appropriate and counsel for

Thurnau and Guardian should be jointly and severally liable for them.

           c. Amount of Sanctions

                    i. Rule 37

       “Upon finding that the moving party has carried its burden under Rule 37, Fed. R. Civ.

P., the court should endeavor to impose a sanction that will restore the parties to the position they

would have occupied but for the breach of discovery obligations and deter future misconduct.

See, Zubulake, 229 F.R.D. at 437. Appropriate sanctions may include ‘payment of reasonable

expenses, including attorney’s fees, caused by the failure’ to disclose. Fed. R. Civ. P. 37(c)(1).”

In re September 11th Liab. Ins. Coverage Cases, 243 F.R.D. at 131. The court may, among other

things, also inform the jury of the party’s failure, strike the respondents’ pleadings in whole or



Zwirn report was a set-up designed to make Plaintiffs look incompetent, when in fact they are

the industry leaders. Much of what is said in the report regarding SAFE PATH maintenance is

contradicted by the advice Zwrin gives to the industry in his book, The Alarm Science Manual,

where Zwrin repeatedly stresses the importance of training and preventative maintenance to

avoid fatal mistakes. Daniels Decl. Ex. 18. This too is part of defense counsels’ deliberate and

coordinated plan to abuse the discovery process to ensure that the case gets dismissed. Safety

devices, preventative maintenance and proper training is no idle matter. There have already been

two fatalities in New York and another recently in Virginia in May of 2018. Daniels Decl. Ex.

33. Plaintiffs are aware of at least a dozen serious injuries or deaths in other states.


                                                  22
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 27 of 28




in part, dismiss the action or proceeding in whole or in part, render default judgment against the

disobedient party or impose other appropriate sanctions under the circumstances. Fed. R. Civ. P

37(c)(1) and 37(b)(2)(A(i)-(iv).

       It is not possible to restore the parties to the position they would have occupied but for

the breach of discovery obligations because Plaintiffs’ case has been dismissed. Plaintiffs have

been deprived of the opportunity to prove to a jury that but for the tortious conduct of the

Defendants, their proposals to maintain and repair SAFE PATH Systems and provide the state-

mandated staff training would have been accepted in New Rochelle and many other districts like

it. Plaintiffs have expended considerable resources to prosecute this action and reimbursement of

those expenditures would at least restore Plaintiffs to the position they were in before they

sought judicial intervention. It would also serve to deter future misconduct by other litigants

seeking to cover up their misconduct by withholding records and submitting false testimony to

the Court. To this end, Plaintiffs seek as sanctions reimbursement for their legal fees and costs

estimated at approximately $800,000. Qualcomm, Inc. v. Broadcomm Corp., 2008 U.S. Dist.

LEXIS *911 (S.D. Cal. Jan. 7, 2008) (ordering Qualcomm to reimburse Broadcom for all of its

attorneys’ fees and costs in the amount of $8.5 million for withholding relevant evidence).

Guardian, Tri-State and Thurnau are all responsible and should be held jointly and severally

liable for reimbursement of Plaintiffs’ attorneys fees and costs. Doug’s World Clocks.com Pty.

Ltd. V. Princess Int’l, Inc., 323 F.R.D. 167, 176 (S.D.N.Y. 2017).

                   ii. Rule 11

       “A sanction imposed for violation of Rule 11 ‘shall be limited to what is sufficient to

deter repetition of such conduct or comparable conduct by others similarly situated.’ Fed R. Civ.

P. 11(c)(2). If the sanctions are imposed pursuant to a party’s motion, and if ‘warranted for


                                                23
    Case 1:15-cv-04244-JGK-OTW Document 814 Filed 07/24/19 Page 28 of 28




effective deterrence,’ the court may direct ‘payment to the movant of some or all of the

reasonable attorneys’ fees and other expenses incurred as a direct result of the violation.’ Id. A

sanction must be proportioned to the public interest in the affected proceedings, and bear relation

to the amounts involved.” In re September 11th Liab. Ins. Coverage Cases, 243 F.R.D. at 129.

       Here, public interest in a fair adjudication of this case is extremely high. The integrity of

the judicial process, public safety in schools and the integrity of the competitive bidding process

for public school work are all stake. To deter a repetition of the highly unethical conduct of

defense counsel and to deter comparable conduct by others similarly situated, Plaintiffs should

be reimbursed for their attorneys’ fees and expenses incurred in this litigation as set forth above.

The Attorney General’s Office, which represented Carl Thurnau, is equally at fault and should be

jointly and severally liable for the sanctions.

                                              CONCLUSION

       For all of the foregoing reasons, Plaintiffs motion for sanctions should be granted.

Dated: July 24, 2019                                          Respectfully submitted,
       New York, New York
                                                              Katherine J. Daniels
                                                              ___________________________
                                                              Katherine Daniels, Esq.
                                                              KATHERINE DANIELS LLC
                                                              60 June Road, Suite 202
                                                              North Salem, New York 10560
                                                              Tel: (914) 886-8198
                                                              E-mail:
                                                              KDaniels@katherinedanielsllc.com

                                                              Attorneys for Plaintiff Gym Door
                                                              Repairs, Inc. and Safe Path Systems,
                                                              LLC

                                                              Eric Su, Esq.
                                                              Of Counsel



                                                  24
